DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-10 and 14-17 are pending.
Claims 3-5, 11-13 and 18-20 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Gao on 8/11/21.
The application has been amended as follows: 
Specification filed on 4/22/2021, Para. [0083]: If the maximum brightness information and the average brightness information do not have the logical relationship with the tone tone mapping look-up table. Each of the tone mapping data groups may correspond to one maximum brightness range and one average brightness range. For example, a group of the tone mapping data groups has the dynamic range of 0.001 nits to 500 nits and the average brightness of 200 nits. The tone mapping data group is debugged according to the maximum brightness of 500 nits and the average brightness of 200 nits. According to hardware parameters, the maximum brightness of 450 nits to 550 nits and the average brightness of 120 nits to 220 nits are debugged out, and the maximum brightness within the range of 450 nits to 550 nits and average brightness values with the range of 120 nits to 220 nits are corresponding to the tone mapping data group. For example, when it is detected that the maximum brightness of 490 nits and the average brightness of 210 nits are not consistent with the maximum brightness of 500 nits and the average brightness of 200 nits used for debugging, but it is detected that the maximum brightness of 490 nits and the average brightness of 210 nits are close to the maximum brightness of 500 nits and the average brightness of 200 nits respectively, that is, the maximum brightness of 500 nits and the average brightness of 200 nits are able to replace the maximum brightness of 490 nits and the average brightness of 210 nits respectively, the maximum brightness of 500 nits and the average brightness of 200 nits are called and debugged to obtain a group having the dynamic range of 0.001 nits to 500 nits and the average brightness of 200 nits which are used for tone mapping transformation.
Specification filed on 4/22/2021, Para. [0084]: In the exemplary embodiment, when no information in the tone mapping look-up table matching with the maximum brightness information and the average brightness information of the tone mapping data group are found, whether the maximum brightness information and the average brightness information of the tone mapping data group can be replaceable by corresponding adjacent data range is determined, a similar tone mapping data group which can be used to replace the above maximum brightness information and the average brightness information is selected, as such it facilitates to change the tone mapping data group for performing the tone mapping transformation in real time.
Specification filed on 4/22/2021, Para. [0094]: An exemplary embodiment is illustrated to assist in understanding the dynamic tone mapping method of the present disclosure. For example, for a HDR10 video, a frame is obtained through a HDR Decoder, and the frame is divided into m            
                ×
            
        n blocks. The maximum sub-brightness information and the average sub-brightness information of each of the blocks of the frame are monitored, then the maximum sub-brightness information and the average sub-brightness information of the blocks are counted and averaged to generate the maximum brightness information and the average brightness information of the current frame. For example, the maximum brightness of 4000 nits and the average brightness of 500 nits are debugged to match with a tone mapping data group in the tone mapping look-up table which has the average brightness of 500 nits and the maximum brightness of nits. For example, the tone mapping data group has the dynamic range of 0.001 nits to 2000 nits and the average brightness of 300 nits, the dynamic range is 0.001 to 2000 nits, and the average is 0.001 to 2000 nits. When tone mapping data group has tone mapping transformation is conducted to the frame according to the tone mapping data group having the dynamic range of 0.001 nits to 2000 nits and the average luminance of 300 nits, and the cycle is performed unit the above the HDR10 video is over.
Specification filed on 4/22/2021, Para. [0095]: An exemplary embodiment is illustrated to assist in understanding the beneficial effects of the dynamic tone mapping method of the present disclosure. As shown in FIG 3, the tone mapping transformation is performed to the left three images to get the right three images based on the average brightness of 500 nits and the maximum brightness of 4000 nits. In FIG 3, the three images with different brightness are subjected to the tone mapping transformation under the same condition, the highlighted parts of the three transformed images can be displayed normally, but the lower brightness parts of the images are compressed because the brightness of the lower brightness parts exceed the dynamic range of the display of the hardware. The compressed images cannot be fully expanded and cannot be displayed normally. In FIG 4, the left three images are the same as the left three images in FIG 3, then the three images in FIG 4 are tone mapped respectively according to their respective maximum brightness, average brightness to obtain the right there images. At this time, the three images are respectively subjected to tone mapping according to the maximum brightness and the average brightness of each picture, and the three pictures on the right side in FIG 4 are obtained. It can be seen that three images having different brightness are subjected to tone mapping transformation on the basis of the maximum brightness information and average brightness information of the tone map group obtained according to their respective brightness information, as such the highlighted parts and 
Allowable Subject Matter
Claims 1-2, 6-10 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-2, 6-10 and 14-17, Examiner agrees with Applicant’s remarks filed on August 5, 2021, pages 10-18. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s response to the last Office Action, filed on 5/5/2021, has been entered and made of record.
Claims 1-2, 6-10 and 14-17 are pending.
Applicant’s arguments, see pages 10-18, filed on 8/5/2021, with respect to claims 1-2, 6-10 and 14-17 have been fully considered and are persuasive.  The rejection of 5/5/2021 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
Tao et al. (US 2016/0360174 A1) teaches tonal-zone adaptive tone mapping.
Seifi et al. (US 2017/0272690 A1) teaches methods and apparatus for tone mapping a high dynamic range image.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                   
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                           


8/17/2021